AGREEMENT This AGREEMENT entered into on December 5, 2007, by and between ARBOC GROUP, LLC ("The ARBOC Group" herein) and Consolidated Leisure Industries, LLC ("CLI"); a limited liability company organized and existing under the laws of the State of Indiana. WHEREAS, CLI owns certain subsidiaries that are engaged in the designing, manufacturing, marketing and selling recreational vehicles ("RVs") for a number of years: WHEREAS, members of The ARBOC Group, through an entity known as ARBOC Technologies, LLC, have developed a unique and patented design of a handicapped-accessible vehicle commonly referred to as a Low Floor Light Duty Bus ("The Product"); WHEREAS, CLI is a wholly owned subsidiary of Coachmen Industries, Inc., a publicly traded company in the United States; WHEREAS, CLI must comply with all applicable United States regulatory and statutory restrictions, including compliance with the Sarbanes-Oxley Act and must take any action deemed necessary by its parent company, Coachmen Industries, Inc.; WHEREAS, CLI and The ARBOC Group wish to combine their efforts to manufacture, market and sell The Product through a company, ARBOC MOBILITY, LLC, a limited liability company formed under the laws of the State of Michigan. NOW, THEREFORE, in consideration of the premises and the mutual agreements and covenants herein contained, the parties hereby agree as follows: ARTICLE 1-ORGANIZATION AND CAPITALIZATION OF ARBOC MOBILITY, LLC Section 1.01. ARBOC MOBILITY, LLC.
